Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 2-18-21 are acknowledged.

Claims 27, 29-31, 47-49, 55, 56, 59, 61, 63-72 are pending and under examination.

The prior rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description has been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. 102(a)(2) as being anticipated by Sahin et al., WO2015/113576 has been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. 102(a)(2) as being anticipated by English language translation of Wang et al. (WO2016008405) as evidenced by Sahin et al. (US20090169547) has been withdrawn in view of applicant’s claim amendments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27, 29-31, 47-49, 55, 59 and 61 stand rejected, and new claims 64-72 are rejected under 35 U.S.C. 103 as being unpatentable over the English language translation of Wang et al. (WO2016008405) as evidenced by Sahin et al. (US20090169547) in view of Chmielewski et al. (WO2015028444, hereinafter “Chm”)(all of record).

Claims 27, 29-31, 47-49, 55, 59 and 61 stand rejected essentially for the reasons of record as set forth in the prior Office Action, said rejection being maintained for the reasons set forth below in response to applicant’s arguments.  Note that new claims 64-72 recite various sequences (SEQ .

Claims 27, 29-31, 47-49, 55, 56, 59, 61  and 63 stand rejected, and new claims 64-72 are rejected under 35 U.S.C. 103 as being unpatentable over the English language translation of Wang et al. (WO2016008405) as evidenced by Sahin et al. (US20090169547) in view of Chmielewski et al. (WO 2015028444, hereinafter “Chm”) and Balyasnikova et al. (WO2016123143A1)(all of record).

Claims 27, 29-31, 47-49, 55, 59 and 61 stand rejected essentially for the reasons of record as set forth in the prior Office Action, said rejection being maintained for the reasons set forth below in response to applicant’s arguments.  Note that new claims 64-72 recite various sequences (SEQ ID NOs: 23, 30, 39) or structural features (“further comprises a co-stimulation domain…selected from…a CD28 domain;” “co-stimulation…positioned between the transmembrane domain and the T cell signaling domain”) all of which were discussed in the rejections of record and remain obvious for the reasons of record.

Applicant’s Arguments

Starting at page 9, 1st paragraph, applicant argues: 

“First…one of ordinary skill in the art would not have been motivated to replace the wild type CD28 domain of Wang with the mutated (lacking lck binding moiety) CD28 domain of Chmielewski….The consequence of deletion of the lck binding moiety in the CD28 endodomain is that "CAR mediated IL-2 secretion is prevented." See, e.g., Chmielewski, page 10, lines 30-33….replacing the wild type CD28 domain of Wang with the mutated CD28 domain of Chmielewski (lacking lck binding moiety) would impermissibly change the principle of operation of Wang's CAR and/or render the Wang CAR inoperable for its intended purpose, which includes promoting IL-2 production….”

Examiner’s Response:

Applicant’s argument has been considered but is not found convincing. 

Chm teaches CAR #1138, i.e., SEQ ID NO: 3, which comprises the CD28 intracellular domain having the mutations that inhibit Lck signaling and further comprising CD3ζ (see Fig. 1 and page 11, last paragraph).  Moreover, at page 3, 2nd full paragraph Chm teaches CAR #1138 has the same intracellular signaling domains as the CAR described by Kofler et al. (Mol Ther. 2011 Apr;19(4):760-7, cited herewith).  The teachings of Chm at page 3, 2nd full paragraph are displayed below (emphasis added):

 “It is described therein [Kofler et al. 2011] that a deletion of the lck binding moiety in the CD28 CAR endodomain improves redirected anti-tumour activity in the presence of T-regulatory (Treg) cells without impairment of interferon-gamma secretion, proliferation and cytolysis.  It is speculated that the CAR with the modified CD28 endodomain expedite the implementation of adoptive T-cell therapy in patients with a variety of cancer types that are heavily infiltrated by Treg cells.”

Thus, in contrast to applicant’s argument, the ordinarily skilled artisan reading the teachings of Chm would understand that mutagenizing CD28 to inhibit lck binding would not render a CAR comprising said mutated CD28 sequence “inoperable for its intended purpose,” but, rather, would make a CAR containing this sequence more potent by not promoting Treg cell expansion.  

Furthermore, should the skilled artisan wish to promote in vivo or ex vivo expansion of T-cells comprising a CAR with mutations to the CD28 intracellular domain that inhibit lck-binding the skilled artisan could induce IL-2 independent expansion of effector T cells with IL-7 and
IL-15 (see Kofler at page 765, left col., 2nd full paragraph).

In the paragraph bridging pages 9-10 applicant’s argument continues:

CLDN18.2 is a tight junction protein that, in interacting with other Claudin molecules, effectively restricts the space between neighboring cells to approximately 20 nm, which may prohibit engagement of the artificial TCR with CLDN18.2 in an in vivo setting…. Indeed, Wang acknowledges that "it is known that the CLD 18A2 antigen is a tightly-connected protein, whether it can contact with CAR T cells and induce the killing of the corresponding target cells is not known." Wang, ¶ [0136]. As such, there would not have been a reasonable expectation of success in achieving a therapeutically useful CAR based on Wang and Chmielewski.”

Examiner’s Response:

Wang teaches the following at page 21, lines 8-10: “CTLs expressing chimeric antigen receptor (fusion expressing single chain antibody 163 or 175) CLD 18A2-Z CAR+ and CLD18A2-28BBZ CAR+ have significant killing effect on 293T cells with high expression of CLD18A2….”

This teaching of Wang supports their conclusion at page 23, lines 1-16, where Wang acknowledges that CLD18A2 is “a tightly-connected protein,” but nonetheless concludes: “[t]he results of the invention showed that CLD18A2 can truly be a CART cell therapy target; the CART cell against CLD18A2 is a novel candidate tumor treatment candidate means.”

Moreover, in claim 17 Wang asserts “The use of the genetically modified immune effector cells according to any one of claims 14 -16 (CLDN18.2-CAR containing T-cells, NK cells and NKT cells), for the preparation of medicine for suppressing tumor, wherein the tumor is a CLD18A2 positive tumor.”



Moreover, in direct contrast to applicant’s argument, it was well known in the prior art that CLDN18.2 was readily surface accessible on cancer cells, including malignant cancer cells, in part because cancer cells lack the compartmentalization of normal, non-cancerous cells (see WO2013/174510, cited herewith solely in response to applicant’s argument, at page 2, last paragraph and at page 12, 2nd paragraph).  Additionally, chemotherapy was known to stabilize or increase expression of CLDN18.2 on the surface of cancer cells resulting in an enhanced drugability of CLDN18.2 (see WO2013/174510 at page 3, 1st full paragraph).  Furthermore, as described in WO2014/146672, cited herewith solely in response to applicant’s argument, CLDN18.2 expression by metastatic cells persists when these cells are far outside their normal physiological context, e.g., in gastric adenocarcinomas localized to the lymph node or ovary (see page 1-2 bridging paragraph).

Likewise, it would also have been well known to one of ordinary skill in the art that not only is CLDN18.2 readily accessible on the cancer cell surface to anti-CLDN18.2 antibody, but cancer cells were also known to over-express CLDN18.2 as compared to non-cancerous cells (see WO2013/167259, cited herewith solely in response to applicant’s argument, at page 16, line 26 – page 18, line 14).

Thus, in contrast to applicant’s argument, one of ordinary skill in the art in the prior art would have been well aware that cancer cells over-express and ectopically express CLDN18.2 on their cell surface in a manner that would give the ordinarily skilled artisan a reasonable expectation that a CLDN18.2-specific CAR expressed by an effector cell such as a T-cell would be able to successfully recognize and kill cancer cells, including metastatic cancer cells.

In the 1st full paragraph on page 10, applicant also argues:

does not provide any in vivo data using cells expressing its CAR…. Wang explicitly acknowledges that it was not known whether anti-CLDN18.2 CAR T cells could contact tumor-associated CLDN18.2 in vivo. See Wang, ¶ [0136]…. Applicants submit that the evidence of record supports that conclusion that one of ordinary skill in the art, as of the effective filing date of the present application, could not have predicted whether a CLDN18.2 CAR T cell would be useful in the treatment of cancer.”

Examiner’s Response:

It is true that Wang provides only in vitro data related to the cytotoxicity of their CAR expressing CTLs for CLDN18.2-expressing tumor cell lines (see Tables 4 and 5 of Wang).  

That said, despite the lack of an in vivo working example in Wang, and, as described above, despite the fact that CLD18A2 was known to be “a tightly-connected protein” (at least in the context of normal, non-cancerous physiology), Wang nonetheless affirmatively teaches their results support tumor treatment with CART cells that specifically bind CLD18A2 (see Wang at page 23, lines 1-16 and claim 17).

Moreover, the idea that CLD18A2-expressing cancer cells in particular would be susceptible to cytotoxic effector cell killing in vivo by, e.g., an effector cell expresses a CLDN18.2 binding CAR, was well supported by the knowledge in the prior art, consistent with the teachings of Wang.  

For example, WO2014/075788 (cited on an IDS) teaches a bi-specific anti-CLDN18.2 x anti-CD3 antibody, “1BiMab,” which has a CLDN18.2 scFv binding domain identical to SEQ ID NO: 35 scFv of the instant specification, which comprises SEQ ID NOs: 23 and 30 of the instant claims (see WO2014/075788 at Example 1 and at the 1st row of Table 11 on page 154; see also the attached alignment of SEQ ID NO: 135 from the ‘788 with SEQ ID NO: 35 of the instant specification).  



It would be obvious to the ordinarily skilled artisan that 1BiMab antibody mediated tumor cell killing in the mouse model of WO2014/075788 is analogous to killing CLDN18.2-expressing tumor cells with effector cells expressing the artificial T cell receptor of the instant claims, which has the same claudin18.2 binding domain as the 1BiMab antibody described by WO2014/075788.

Notably, the idea that anti-CLDN18.2 antibodies could re-direct effector cells such as T-cells to CLDN18.2-expressing tumor cells and mediate tumor cell killing was also known in the art from the teachings of US20090169547 (of record).  The ‘547 teaches anti-CLDN18.2 antibodies induce ADCC-dependent killing of cells expressing claudin18.2, including inhibiting in vivo tumor growth in xenograft model systems (see paragraphs 422-433).  Indeed, one of the most potent tumor cell growth inhibiting antibodies of the ‘547, the “175D10” antibody, has heavy and light chains identical to SEQ ID NOs: 23 and 30 of the instant claims.

Thus, in different in vivo model systems it was known in the prior art that antibodies with heavy and light chains identical to SEQ ID NOs: 23 and 30 of the instant claims were capable of redirecting CD3-expressing T-cells (bispecific anti-CLDN18.2xanti-CD3 antibody), or FcγR-expressing effector cells (via ADCC), to kill claudin18.2-expressing tumor cells.

In the penultimate paragraph on page 10, applicant argues: 

“…the present specification demonstrates - for the first time - that CLDN18.2 CAR T cells show functionality and antigen specificity in an in vivo (mouse) setting. See Example 3 (page 84). 

Examiner’s Response:

When the teachings of Wang are considered from the perspective of the extensive knowledge in the prior art it remains the examiner’s opinion that the ordinarily skilled artisan would not be at surprised by the ability of a CLDN18.2 CAR T cell to “show functionality and antigen specificity in an in vivo (mouse) setting...page 84….”  The description at page 84 of the instant specification merely shows CLDN18.2 CAR murine T cells proliferate when stimulated in vivo with an mRNA encoding CLDN18.2, said mRNA presumably being picked up and expressed by host cells.  The skilled artisan would not be at all surprised by this result as the skilled artisan would expect CLDN18.2 CAR T cells to proliferate when exposed in vivo to a cell expressing claudin 18.2.

Conclusion

In conclusion, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644